 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     GOLD VALUE INTERNATIONAL                  Case No.: 2:19-c v-08137-ODW(ASx)
11   TEXTILE, INC., d/b/a “FIESTA              Hon. Otis D. Wright, II presiding
12   FABRIC”,
                                               DISCOVERY MATTER
13   Plaintiff,
14   v.
                                               PROTECTIVE ORDER
15
     KOHL’S CORPORATION;
16
     KELLWOOD COMPANY, d/b/a “My
17
     Michelle”,
18
     Defendants.
19
20   KOHL’S CORPORATION;
     KELLWOOD APPAREL LLC,
21
     Counterclaimant,
22
23   v.
24   GOLD VALUE INTERNATIONAL
25   TEXTILE, INC., d/b/a “FIESTA
     FABRIC”,
26
27   Counterclaim Defendant.
28


                               STIPULATED PROTECTIVE ORDER
                                           -1-
 1    1.   INTRODUCTION
 2         1.1 PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16         1.2 GOOD CAUSE STATEMENT
17
           This action is likely to involve trade secrets, customer and pricing lists and
18
     other valuable research, development, commercial, financial, technical and/or
19
20   proprietary information for which special protection from public disclosure and

21   from use for any purpose other than prosecution of this action is warranted. Such
22   confidential and proprietary materials and information consist of, among other
23   things, confidential business or financial information, information regarding
24   confidential business practices, or other confidential research, development, or
25   commercial information (including information implicating privacy rights of third
26
     parties), information otherwise generally unavailable to the public, or which may
27
     be privileged or otherwise protected from disclosure under state or federal statutes,
28


                                  STIPULATED PROTECTIVE ORDER
                                              -2-
 1   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 2   information, to facilitate the prompt resolution of disputes over confidentiality of
 3   discovery materials, to adequately protect information the parties are entitled to
 4
     keep confidential, to ensure that the parties are permitted reasonable necessary uses
 5
     of such material in preparation for and in the conduct of trial, to address their
 6
     handling at the end of the litigation, and serve the ends of justice, a protective order
 7
 8   for such information is justified in this matter. It is the intent of the parties that

 9   information will not be designated as confidential for tactical reasons and that
10   nothing be so designated without a good faith belief that it has been maintained in
11   a confidential, non-public manner, and there is good cause why it should not be
12   part of the public record of this case.
13    2.    DEFINITIONS
14             a. Action: Gold Value International Textile, Inc. v. Kohl’s Corporation,
15
                   et al., Case No.: 2:19-c v-08137-ODW-SS.
16
               b. Challenging Party: a Party or Non-Party that challenges the
17
                   designation of information or items under this Order.
18
               c. “CONFIDENTIAL” Information or Items: information (regardless of
19
20                 how it is generated, stored or maintained) or tangible things that

21                 qualify for protection under Federal Rule of Civil Procedure 26(c),
22                 and as specified above in the Good Cause Statement.
23             d. Counsel: Outside Counsel of Record and House Counsel (as well as
24                 their support staff).
25             e. Designating Party: a Party or Non-Party that designates information or
26
                   items that it produces in disclosures or in responses to discovery as
27
                   “CONFIDENTIAL.”
28


                                    STIPULATED PROTECTIVE ORDER
                                                -3-
 1   f. Disclosure or Discovery Material: all items or information, regardless
 2      of the medium or manner in which it is generated, stored, or
 3      maintained (including, among other things, testimony, transcripts, and
 4
        tangible things), that are produced or generated in disclosures or
 5
        responses to discovery in this matter.
 6
     g. Expert: a person with specialized knowledge or experience in a matter
 7
 8      pertinent to the litigation who has been retained by a Party or its

 9      counsel to serve as an expert witness or as a consultant in this Action.
10   h. House Counsel: attorneys who are employees of a party to this Action.
11      House Counsel does not include Outside Counsel of Record or any
12      other outside counsel.
13   i. Non-Party: any natural person, partnership, corporation, association,
14
        or other legal entity not named as a Party to this action.
15
     j. Outside Counsel of Record: attorneys who are not employees of a
16
        party to this Action but are retained to represent or advise a party to
17
        this Action and have appeared in this Action on behalf of that party or
18
19      are affiliated with a law firm which has appeared on behalf of that

20      party, and includes support staff.
21   k. Party: any party to this Action, including all of its officers, directors,
22      employees, consultants, retained experts, and Outside Counsel of
23      Record (and their support staffs).
24   l. Producing Party: a Party or Non-Party that produces Disclosure or
25
        Discovery Material in this Action.
26
     m. Professional Vendors: persons or entities that provide litigation
27
        support services (e.g., photocopying, videotaping, translating,
28


                         STIPULATED PROTECTIVE ORDER
                                     -4-
 1                preparing exhibits or demonstrations, and organizing, storing, or
 2                retrieving data in any form or medium) and their employees and
 3                subcontractors.
 4
              n. Protected Material: any Disclosure or Discovery Material that is
 5
                  designated as “CONFIDENTIAL.”
 6
              o. Receiving Party: a Party that receives Disclosure or Discovery
 7
 8                Material from a Producing Party.

 9    3.   SCOPE

10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15
     Any use of Protected Material at trial shall be governed by the orders of the trial
16
     judge. This Order does not govern the use of Protected Material at trial.
17
      4.   DURATION
18
           Once a case proceeds to trial, all of the information that was designated as
19
     confidential or maintained pursuant to this protective order becomes public and
20
21   will be presumptively available to all members of the public, including the press,

22   unless compelling reasons supported by specific factual findings to proceed
23   otherwise are made to the trial judge in advance of the trial. See Kamakana v. City
24   and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
25   “good cause” showing for sealing documents produced in discovery from
26   “compelling reasons” standard when merits-related documents are part of court
27
28


                                    STIPULATED PROTECTIVE ORDER
                                                -5-
 1   record). Accordingly, the terms of this protective order do not extend beyond the
 2   commencement of the trial.
 3    5.   DESIGNATING PROTECTED MATERIAL
 4         5.1 Exercise of Restraint and Care in Designating Material for
 5             Protection.
 6         Each Party or Non-Party that designates information or items for protection
 7
     under this Order must take care to limit any such designation to specific material
 8
     that qualifies under the appropriate standards. The Designating Party must
 9
     designate for protection only those parts of material, documents, items, or oral or
10
     written communications that qualify so that other portions of the material,
11
12   documents, items, or communications for which protection is not warranted are not

13   swept unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to
17   impose unnecessary expenses and burdens on other parties) may expose the
18
     Designating Party to sanctions.
19
           If it comes to a Designating Party’s attention that information or items that it
20
     designated for protection do not qualify for protection, that Designating Party must
21
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
22
23         5.2 Manner and Timing of Designations.

24         Except as otherwise provided in this Order (see, e.g., second paragraph of
25   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
26   Discovery Material that qualifies for protection under this Order must be clearly so
27
     designated before the material is disclosed or produced.
28


                                  STIPULATED PROTECTIVE ORDER
                                              -6-
 1         Designation in conformity with this Order requires:
 2             a. for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial
 4
     proceedings), that the Producing Party affix at a minimum, the legend
 5
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6
     contains protected material. If only a portion or portions of the material on a page
 7
 8   qualifies for protection, the Producing Party also must clearly identify the

 9   protected portion(s) (e.g., by making appropriate markings in the margins).
10         A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and
13   before the designation, all of the material made available for inspection shall be
14
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15
     documents it wants copied and produced, the Producing Party must determine
16
     which documents, or portions thereof, qualify for protection under this Order.
17
     Then, before producing the specified documents, the Producing Party must affix
18
19   the “CONFIDENTIAL legend” to each page that contains Protected Material. If

20   only a portion or portions of the material on a page qualifies for protection, the
21   Producing Party also must clearly identify the protected portion(s) (e.g., by making
22   appropriate markings in the margins).
23             b. for testimony given in depositions that the Designating Party identify
24   the Disclosure or Discovery Material on the record, before the close of the
25
     deposition all protected testimony.
26
               c. for information produced in some form other than documentary and
27
     for any other tangible items, that the Producing Party affix in a prominent place on
28


                                   STIPULATED PROTECTIVE ORDER
                                               -7-
 1   the exterior of the container or containers in which the information is stored the
 2   legend “CONFIDENTIAL.” If only a portion or portions of the information
 3   warrants protection, the Producing Party, to the extent practicable, shall identify
 4
     the protected portion(s).
 5
           5.3 Inadvertent Failures to Designate.
 6
 7         If timely corrected, an inadvertent failure to designate qualified information

 8   or items does not, standing alone, waive the Designating Party’s right to secure
 9   protection under this Order for such material. Upon timely correction of a
10   designation, the Receiving Party must make reasonable efforts to assure that the
11   material is treated in accordance with the provisions of this Order.
12    6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1 Timing of Challenges.
14
           Any Party or Non-Party may challenge a designation of confidentiality at
15
     any time that is consistent with the Court’s Scheduling Order.
16
           6.2 Meet and Confer.
17
18         The Challenging Party shall initiate the dispute resolution process under
19   Local Rule 37.1 et seq.
20         6.3 Burden on Designating Party
21
           The burden of persuasion in any such challenge proceeding shall be on the
22
     Designating Party. Frivolous challenges, and those made for an improper purpose
23
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
24
     expose the Challenging Party to sanctions. Unless the Designating Party has
25
26   waived or withdrawn the confidentiality designation, all parties shall continue to

27   afford the material in question the level of protection to which it is entitled under
28   the Producing Party’s designation until the Court rules on the challenge.


                                   STIPULATED PROTECTIVE ORDER
                                               -8-
 1    7.   ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1 Basic Principles.
 3         A Receiving Party may use Protected Material that is disclosed or produced
 4
     by another Party or by a Non-Party in connection with this Action only for
 5
     prosecuting, defending, or attempting to settle this Action. Such Protected Material
 6
     may be disclosed only to the categories of persons and under the conditions
 7
 8   described in this Order. When the Action has been terminated, a Receiving Party

 9   must comply with the provisions of section 13 below (FINAL DISPOSITION).
10   Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2 Disclosure of “CONFIDENTIAL” Information or Items.
14
           Unless otherwise ordered by the court or permitted in writing by the
15
     Designating Party, a Receiving Party may disclose any information or item
16
     designated “CONFIDENTIAL” only to:
17
18            a. the Receiving Party’s Outside Counsel of Record in this Action, as

19                well as employees of said Outside Counsel of Record to whom it is
20                reasonably necessary to disclose the information for this Action; the
21                officers, directors, and employees (including House Counsel) of the
22                Receiving Party to whom disclosure is reasonably necessary for this
23                Action;
24
              b. Experts (as defined in this Order) of the Receiving Party to whom
25
                  disclosure is reasonably necessary for this Action and who have
26
                  signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
27
28                A);


                                    STIPULATED PROTECTIVE ORDER
                                                -9-
 1         c. the court and its personnel;
 2         d. court reporters and their staff;
 3         e. professional jury or trial consultants, mock jurors, and Professional
 4
              Vendors to whom disclosure is reasonably necessary for this Action
 5
              and who have signed the “Acknowledgment and Agreement to Be
 6
              Bound” (Exhibit A);
 7
 8         f. the author or recipient of a document containing the information or a

 9            custodian or other person who otherwise possessed or knew the
10            information;
11         g. during their depositions, witnesses ,and attorneys for witnesses, in the
12            Action to whom disclosure is reasonably necessary provided: (1) the
13            deposing party requests that the witness sign the form attached as
14
              Exhibit 1 hereto; and (2) they will not be permitted to keep any
15
              confidential information unless they sign the “Acknowledgment and
16
              Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
17
              Designating Party or ordered by the court. Pages of transcribed
18
19            deposition testimony or exhibits to depositions that reveal Protected

20            Material may be separately bound by the court reporter and may not
21            be disclosed to anyone except as permitted under this Stipulated
22            Protective Order; and
23         h. any mediator or settlement officer, and their supporting personnel,
24            mutually agreed upon by any of the parties engaged in settlement
25
              discussions.
26
     8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
27
          PRODUCED IN OTHER LITIGATION
28


                               STIPULATED PROTECTIVE ORDER
                                           - 10 -
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4
               a. promptly notify in writing the Designating Party. Such notification
 5
                  shall include a copy of the subpoena or court order;
 6
               b. promptly notify in writing the party who caused the subpoena or order
 7
 8                to issue in the other litigation that some or all of the material covered

 9                by the subpoena or order is subject to this Protective Order. Such
10                notification shall include a copy of this Stipulated Protective Order;
11                and
12             c. cooperate with respect to all reasonable procedures sought to be
13                pursued by the Designating Party whose Protected Material may be
14
                  affected.
15
           If the Designating Party timely seeks a protective order, the Party served
16
     with the subpoena or court order shall not produce any information designated in
17
     this action as “CONFIDENTIAL” before a determination by the court from which
18
19   the subpoena or order issued, unless the Party has obtained the Designating Party’s

20   permission. The Designating Party shall bear the burden and expense of seeking
21   protection in that court of its confidential material and nothing in these provisions
22   should be construed as authorizing or encouraging a Receiving Party in this Action
23   to disobey a lawful directive from another court.
24    9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25         PRODUCED IN THIS LITIGATION
26             a. The terms of this Order are applicable to information produced by a
27
                  Non-Party in this Action and designated as “CONFIDENTIAL.” Such
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 11 -
 1      information produced by Non-Parties in connection with this litigation
 2      is protected by the remedies and relief provided by this Order.
 3      Nothing in these provisions should be construed as prohibiting a Non-
 4
        Party from seeking additional protections.
 5
     b. In the event that a Party is required, by a valid discovery request, to
 6
        produce a Non-Party’s confidential information in its possession, and
 7
 8      the Party is subject to an agreement with the Non-Party not to produce

 9      the Non-Party’s confidential information, then the Party shall:
10          i. promptly notify in writing the Requesting Party and the Non-
11             Party that some or all of the information requested is subject to
12             a confidentiality agreement with a Non-Party;
13         ii. promptly provide the Non-Party with a copy of the Stipulated
14
               Protective Order in this Action, the relevant discovery
15
               request(s), and a reasonably specific description of the
16
               information requested; and
17
          iii. make the information requested available for inspection by the
18
19             Non-Party, if requested.

20   c. If the Non-Party fails to seek a protective order from this court within
21      14 days of receiving the notice and accompanying information, the
22      Receiving Party may produce the Non-Party’s confidential
23      information responsive to the discovery request. If the Non-Party
24      timely seeks a protective order, the Receiving Party shall not produce
25
        any information in its possession or control that is subject to the
26
        confidentiality agreement with the Non-Party before a determination
27
        by the court. Absent a court order to the contrary, the Non-Party shall
28


                         STIPULATED PROTECTIVE ORDER
                                     - 12 -
 1                bear the burden and expense of seeking protection in this court of its
 2                Protected Material.
 3    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5
     Protected Material to any person or in any circumstance not authorized under this
 6
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7
     writing the Designating Party of the unauthorized disclosures, (b) use its best
 8
 9   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

10   person or persons to whom unauthorized disclosures were made of all the terms of
11   this Order, and (d) request such person or persons to execute the
12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13   A.
14    11. INADVERTENT PRODUCTION OF PRIVILEGED OR
15         OTHERWISE PROTECTED MATERIAL
16   When a Producing Party gives notice to Receiving Parties that certain inadvertently
17
     produced material is subject to a claim of privilege or other protection, the
18
     obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
20
     procedure may be established in an e-discovery order that provides for production
21
22   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

23   (e), insofar as the parties reach an agreement on the effect of disclosure of a
24   communication or information covered by the attorney-client privilege or work
25   product protection, the parties may incorporate their agreement in the stipulated
26   protective order submitted to the court.
27    12. 12. MISCELLANEOUS
28         12.1 Right to Further Relief.

                                   STIPULATED PROTECTIVE ORDER
                                               - 13 -
 1         Nothing in this Order abridges the right of any person to seek its
 2   modification by the Court in the future.
 3         12.2 Right to Assert Other Objections.
 4
           By stipulating to the entry of this Protective Order no Party waives any right
 5
     it otherwise would have to object to disclosing or producing any information or
 6
 7   item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 8   Party waives any right to object on any ground to use in evidence of any of the
 9   material covered by this Protective Order.
10         12.3 Filing Protected Material.
11         A Party that seeks to file under seal any Protected Material must comply
12
     with Civil Local Rule 79-5. Protected Material may only be filed under seal
13
     pursuant to a court order authorizing the sealing of the specific Protected Material
14
     at issue. If a Party's request to file Protected Material under seal is denied by the
15
     court, then the Receiving Party may file the information in the public record unless
16
17   otherwise instructed by the court.

18    13. FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within
20   60 days of a written request by the Designating Party, each Receiving Party must
21   return all Protected Material to the Producing Party or destroy such material. As
22   used in this subdivision, “all Protected Material” includes all copies, abstracts,
23   compilations, summaries, and any other format reproducing or capturing any of the
24
     Protected Material. Whether the Protected Material is returned or destroyed, the
25
     Receiving Party must submit a written certification to the Producing Party (and, if
26
     not the same person or entity, to the Designating Party) by the 60 day deadline that
27
28   (1) identifies (by category, where appropriate) all the Protected Material that was


                                   STIPULATED PROTECTIVE ORDER
                                               - 14 -
 1   returned or destroyed and (2)affirms that the Receiving Party has not retained any
 2   copies, abstracts, compilations, summaries or any other format reproducing or
 3   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 4
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 5
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 6
     and trial exhibits, expert reports, attorney work product, and consultant and expert
 7
 8   work product, even if such materials contain Protected Material. Any such archival

 9   copies that contain or constitute Protected Material remain subject to this
10   Protective Order as set forth in Section 4 (DURATION).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     ///
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 15 -
 1    14. SIGNATURES
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions:
 5
 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
           Dated: March 6, 2020                      By:    /s/ Trevor W. Barrett
 8                                                          Scott Alan Burroughs, Esq.
 9                                                          Trevor W. Barrett, Esq.
                                                            Attorneys for Plaintiff
10
11
12         Dated: March 6, 2020                      By:    /s/ Alicia M. Veglia
                                                            Alicia M. Veglia, Esq.
13                                                          Frank Seddigh, Esq.
14                                                          Attorneys for Defendants
15
16         Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
17
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and
18
19   have authorized the filing.
20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
23          March 10, 2020
     DATED:________________________
24
25
                  / s / Sagar
     _____________________________________
26
       Honorable Alka Sagar
27     United States Magistrate Judge
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 16 -
 1                          EXHIBIT A
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3   I, _____________________________ [print or type full name], of
 4
     ____________________________________________ [print or type full address],
 5
     declare under penalty of perjury that I have read in its entirety and understand the
 6
     Stipulated Protective Order that was issued by the United States District Court for
 7
     the Central District of California on ___________________[date] in the case of
 8
     ___________ [insert formal name of the case and the number and initials assigned
 9
     to it by the court]. I agree to comply with and to be bound by all the terms of this
10
     Stipulated Protective Order and I understand and acknowledge that failure to so
11
     comply could expose me to sanctions and punishment in the nature of contempt. I
12
13   solemnly promise that I will not disclose in any manner any information or item

14   that is subject to this Stipulated Protective Order to any person or entity except in

15   strict compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action. I hereby appoint __________________________
20   [print or type full name] of _______________________________________ [print
21   or type full address and telephone number] as my California agent for service of
22   process in connection with this action or any proceedings related to enforcement of
23   this Stipulated Protective Order.
24
     Date: ______________________________________
25
     City and State where sworn and signed: _________________________________
26
27   Printed name: _______________________________
28   Signature: __________________________________


                                   STIPULATED PROTECTIVE ORDER
                                               - 17 -
